PER CURIAM.
Clyde Lewis, an inmate of the Montana State Prison, appearing pro se, has filed with this Court a petition seeking a writ of habeas corpus, wherein he alleges that he was sentenced to a term of 10 years in the District Court of Cascade County, Montana, on June 3, 1965, following his plea of *422guilty of the crime of uttering and delivering a fraudulent cheek, together with two prior convictions, one for forgery in Hill County on July 17, 1963, the other for obtaining money and property by false pretenses in Fergus County on October 26, 1959.
Petitioner advises that he was not afforded legal counsel at the time of either of the two prior convictions and did not knowingly, understandingly, and intelligently waive his right to legal counsel in either case; that his sentence would not have exceeded 5 years if he had not been charged with the two prior convictions.
Following receipt of the petition this Court requested the court records of the two prior convictions. As to the one from Hill County we have been advised that on February 14, 1969, that court made an order vacating the judgment of conviction dated July 17, 1963, and that the county attorney had applied for an order requiring Lewis be returned from the State Prison to be arraigned again on the old charge, and that such order was made on February 27, 1969.
As to the conviction from Fergus County, the court minutes in that cause disclose that Lewis was advised by the court of his statutory right to counsel, that he waived his right to an attorney, and entered a plea of guilty.
It appears to this Court that this is a proper case to be referred to the Montana Defender Project with request that a full and complete investigation be made of the fact situation in order that petitioner may have the benefit of their advice and counsel as to further proceedings, if any, that may be required in his behalf, or, in further representing petitioner in this Court.
It is therefore ordered that a copy of the petition and this order be forwarded to the Montana Defender Project forthwith.